DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (JP 2009212283).
Regarding claim 1, Kawamura et al. disclose in fig. 1, 3-4, a capacitor comprising:
an anode foil (1);
a cathode foil (2):
a separator (4) between the anode foil (1) and the cathode foil (2),

an electrode tab (3) attached to one of the anode foil (1) or the cathode foil (2); and
an isolating patch (9) between the electrode tab (9) and the separator (4).
Regarding claim 2, Kawamura et al. disclose the isolating patch (9) comprises, for isolating the electrode tab (3) from the separator (4), at least one of a mechanically isolating material, an electrically isolating material, an electro-chemically isolating material, or a chemical-ionic isolating material [0019].
Regarding claim 3, Kawamura et al. disclose the isolating patch (9) is in contact, at least in part, with the anode foil (1) or the cathode foil (2).
Regarding claim 4, Kawamura et al. disclose the electrode tab (9) is covered, at least in part, by the isolating patch (5, 9).
Regarding claim 5, Kawamura et al. disclose the isolating patch further covers, at least in part, an adjacent region of the anode foil (1) around the electrode tab (9) or of the cathode foil around the electrode tab.
Regarding claims 6-7, Kawamura et al. disclose in fig. 3, that the tab has a width of 5 mm, and an edge of the adjacent region is less than 5 mm from an edge of the tab (as illustrated in fig. 3).
Regarding claim 9, Kawamura et al. disclose the isolating patch (5, 9) comprises an isolating polymer layer or an isolating polymer coating [0011].
Regarding claim 10, Kawamura et al. disclose the isolating patch comprises an adhesive material [0011].
Regarding claim 11, Kawamura et al. disclose the anode foil and the cathode foil each comprise aluminum, copper, nickel, or zinc [0017].
Regarding claim 12, Kawamura et al. disclose a method of manufacturing a capacitor, comprising:


covering the at least one electrode tab (3) and at least an adjacent region of the at least one conducting foil (1) with an isolating material (5, 9); and
winding the at least one conducting foil (1) with a separator (4) to form a roll (fig. 1).
Regarding claim 13, Kawamura et al. disclose the at least one electrode tab (3) comprises a plurality of sides (top, bottom, left, right); and
wherein covering the at least one electrode tab (3) comprises covering at least part of one side (top), of the plurality of sides, with the isolating material (5, 9).
Regarding claim 16, Kawamura et al. disclose the isolating material (5, 9) is configured for at least one of mechanical isolation, electrical isolation, electro-chemical isolation, or chemical-ionic isolation (fig. 3 – [0019]) .
Regarding claim 17, Kawamura et al. disclose an electrode tab (3) for manufacturing a capacitor, comprising:
a first surface (top) and a second (bottom) surface,
wherein an isolating material (5, 9) is covering at least a portion of the first surface (top); and
wherein a conducting foil (1) of the capacitor is attached [0009] to the second surface (bottom).
Regarding claim 19, Kawamura et al. disclose the first surface (top) and the second surface (bottom) are opposing surfaces of the electrode tab (3).
Regarding claim 20, Kawamura et al. disclose Kawamura et al. disclose the isolating material (5, 9) is configured for at least one of mechanical isolation, electrical isolation, electro-chemical isolation, or chemical-ionic isolation (fig. 3 – [0019]) .

Claim(s) 12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jeong et al. (KR 20170113782).
Regarding claim 12, Jeong et al. disclose a method of manufacturing a capacitor (title), comprising:
attaching (@ 47-49) at least one electrode tab (43) to at least one conducting foil (13); 
covering the at least one electrode tab (43) and at least an adjacent region of the at least one conducting foil (13) with an isolating material (80); and
winding the at least one conducting foil (12) with a separator (15) to form a roll (fig. 2).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama (JP 06-045202).
Regarding claim 17, Moriyama discloses in fig. 3-5, an electrode tab (11) for manufacturing a capacitor, comprising:
a first surface (top) and a second (bottom) surface,
wherein an isolating material (15) is covering at least a portion of the first surface (top); and
wherein a conducting foil (13) of the capacitor is attached to the second surface (bottom).
Regarding claim 18, Moriyama discloses in fig. 3, the first surface comprises a recess (@11 a) configured for attaching the second surface to the conducting foil (13)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP 2009212283) in view of Kityoharu et al. (WO03/100802).
Regarding claims 8 and 14, Kawamura et al. disclose the claimed invention except for the electrode tab (9) comprises corners that are rounded, sloping, arc-shaped, having an internal angle greater than 90 degrees, bell shaped, or s-shaped.
Kityoharu et al. disclose a tab for use in an electrolytic capacitor (title), wherein the tab comprises corners that are rounded (abstract).
. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20170113782) in view of Yoshizawa et al. (JP 2006-147703).
Regarding claim 15, Jeong et al. disclose the claimed invention except for forming the at least one electrode tab by rolling, three-dimensional printing or extruding a conducting metal.
Yoshizawa et al. disclose an electrode tab that is formed by rolling (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Jeong by using the at least one electrode tab of Yoshizawa, wherein the at least one electrode tab is formed by a rolling process, since such a modification would form a tab terminal for an electrolytic capacitor where the foil can wind with high density without cracking the electrode foil. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848